DETAILED ACTION
This action is responsive to the following communications: Original Application filed on May 24, 2020, and the Preliminary Amendment filed on August 18, 2020. 

The present application is being examined under the pre-AIA  first to invent provisions.

Claims 1-20 are pending in this case. Claims 2-20 were added via the Preliminary Amendment.1 Claims 1, 10, and 17 are the independent claims. Claims 1-20 are rejected.

Priority



This application is a continuation of U.S. Patent Application No. 15/934,858, filed on March 23, 2018, which is a continuation of U.S. Patent Application No. 14/139,397, filed on December 23, 2013, which is a continuation of U.S. Patent Application No. 13/590,187, filed on August 20, 2012, which claims priority to U.S. Provisional Patent Application No. 61/524,956, filed on August 18, 2011.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 0001, there is a typo after “March 23, 2018.” “With” should be “which.”
There is an additional suggestion regarding paragraph 0001. It is suggested that paragraph 0001 be amended to recite “This application is a continuation of U.S. Patent App. No. 15/934,858, filed on March 23, 2018 (now U.S. Patent No. 10,701,077), which is a continuation of U.S. Patent App. No. 14/139,397 (now U.S. Patent No. 9,930,043), filed on December 23, 2013, which is a continuation of U.S. Patent App. No. 13/590,187 (now U.S. Patent No. 8,621,368), filed on August 20, 2012, which claims priority to U.S. Provisional Patent App. No. 61/524,956, filed on August 18, 2011. The aforementioned applications are hereby incorporated by reference in their entireties.”
There is a space and two periods after the end of the last sentence of paragraph 0113. The space and one of the periods should be removed.
Throughout the Specification, there are some issues with “2D,” “2-D,” 3D,” “3-D,” “two-dimensional” and “three-dimensional.” Examples of these were corrected in the Preliminary Amendment (amended paragraphs 0030 and 0288). However, there are a number of similar typographical errors remaining.
“three- dimensional” (space after the hyphen): see paragraphs 0002, 0030 (3 instances), 38 (twice), 39, 47, 50, 54, 65 (twice), 74, 331, 359, and 367 (twice)
“3- D” (space after the hyphen): see paragraphs 0129, 0282, and 0287
“30” (should be “3D”): see paragraphs 0003, 0281, 0353 (twice), 0354 (6 instances), 0355 (twice), 0357 (twice), 0358 (4 instances), and 0367 
“two- dimensional” (space after the hyphen): see paragraphs 0030, 0036, 0038 (twice), 0047, and 0053 (4 instances)
“2- D” (space after the hyphen): see paragraphs 0282, 0287, 0288, 0289, and 0298
“20” (should be “2D”): see paragraphs 0281, 0353 (3 instances), and 0354
Applicants’ cooperation is requested in correcting any other errors the Examiner missed in the listing above.
A Substitute Specification is not required by the Examiner. However, if the Applicants feel that such a submission would be better or simpler than providing the individual paragraph corrections, the Examiner will enter it if it is proper.
Appropriate corrections are required.
The use of trademarks has been noted in this application. The term should be accompanied by the generic terminology, if appropriate; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
All trademarks appear to be properly marked.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

dependent claims 8, 9, and 16 recite “the three-dimensional virtual world.” Although the parent claims recite a three-dimensional virtual environment and a three-dimensional representation, there is a lack of antecedent basis for “the three-dimensional virtual world.” 
	Accordingly, dependent claims 8, 9, and 16 are rendered indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	For the purposes of examination, the claims are interpreted as reciting “three-dimensional environment” in each instance. To overcome these rejections, the Examiner recommends amending the claims as interpreted.
To expedite a complete examination of the instant application, the claims rejected above under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are further rejected as set forth below in anticipation of amendments to these claims to correct the failure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claims 1-4, 8-13, and 16-19 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent Application Publication No. 2012/0311463 A1, filed by Hickman et al., on June 2, 2011, and published on December 6, 2012 (hereinafter Hickman).

With respect to independent claim 1, Hickman discloses a method comprising: 
Receiving a request for access to a three-dimensional virtual environment; Hickman discloses receiving a request for access to a virtual 3D environment (see paragraph 0005 [virtual space module configures an instance of a virtual space to enable presentation of the virtual space to client computing platforms] and 0018-0022 [describing the system of Fig. 1 comprising a server and a plurality of client devices, including module to transmit the virtual space to the client devices]).
In response to determining, based on the request, that the request should be served with three-dimensional data, transmitting a three-dimensional representation of the three- dimensional virtual environment; Hickman discloses determining that the request should be served with 3D data, and transmitting a 3D representation to the client (see paragraph 0029 [describing the dimensionality determination module, which determines whether to present a 2D representation or a 3D representation based on various factors or preferences]; see also, paragraphs 0018-0022, described supra).
In response to determining, based on the request, that the request should be served with two-dimensional data, transmitting a two-dimensional representation of the three-dimensional virtual environment; Hickman discloses determining that the request should be served with 2D data, and transmitting a 2D representation to the client (see paragraphs 0018-0022 and 0029, described supra).

dependent claim 2, Hickman discloses the method of claim 1, wherein transmitting the two-dimensional representation includes generating the two-dimensional representation based on a current state of the three-dimensional virtual environment.
	Hickman discloses that the 2D representation is based on a current state of the 3D virtual environment (see paragraph 0014 [the same virtual environment information is sent to client platforms regardless of the dimensionality presented by the clients]).

With respect to dependent claim 3, Hickman discloses the method of claim 1, wherein transmitting the two-dimensional representation includes generating the two-dimensional representation based on a vantage point.
	Hickman discloses presenting the 2D representation based on a vantage point (see paragraph 0020 [includes point-of-view information]).

With respect to dependent claim 4, Hickman discloses the method of claim 1, wherein transmitting the two-dimensional representation includes inserting an avatar into the three-dimensional virtual environment.
	Hickman discloses inserting an avatar of the client receiving the 2D representation into the 3D virtual environment (see paragraphs 0023 [users are represented by avatars, and presented into the virtual space] and 0053 [present character avatar associated with 2D representation into 3D space]).

With respect to dependent claim 8, Hickman discloses the method of claim 1, wherein the two-dimensional representation is configured to enable a user to interact with the three-dimensional virtual world via a two-dimensional interface.
supra, claim 2).

With respect to dependent claim 9, Hickman discloses the method of claim 8, wherein interaction with the three-dimensional virtual world includes sending and receiving messages within the three-dimensional world.
	Hickman discloses that users may communicate with other users via sending and receiving messages within the virtual space (see paragraph 0024 [describing methods of participation within the virtual space, including the use of communications such as chat, IM, private messaging voice communications, or other forms of communication]).

Independent claim 10, and its respective dependent claims 11-13, and 16, recite a device comprising: a network interface; non-transitory memory; and one or more processors to perform the method of independent claim 1, and its respective dependent claims 2-4, and 8. Accordingly, independent claim 10, and its respective dependent claims 11-13, and 16, are rejected under the same rationales used to reject independent claim 1, and its respective dependent claims 2-4, and 8, which are incorporated herein.

Independent claim 17, and its respective dependent claims 18 and 19, recite a device comprising: a network interface; non-transitory memory; and one or more processors to perform the method of independent claim 1, and its respective dependent claims 2 and 3. Accordingly, independent claim 17, and its respective dependent claims 18 and 19, are rejected under the same rationales used to reject independent claim 1, and its respective dependent claims 2 and 3, which are incorporated herein.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 5, 14, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hickman, in view of U.S. Patent Application Publication No. 2009/0300525 A1, filed by Jolliff et al., on May 27, 2008, and published on December 3, 2009 (hereinafter Jolliff).

With respect to dependent claim 5, Hickman discloses the method of claim 4, as described above.
wherein the avatar indicates that a client of the avatar is being served the two-dimensional representation.
	However, Jolliff teaches generating a context-aware avatar of a user based on a plurality of features and determined parameters, including device settings (see Jolliff, Fig. 1; see also, Jolliff, paragraphs 0048 [avatars can be text, 2D, or 3D, static or animated, and convey information about the user based on real-world context] and 0057 [device settings can be used to modify the avatar’s appearance]). 
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Hickman and Jolliff before him at the time the invention was made, to modify the method of Hickman to incorporate modifying the avatar to represent device settings as taught by Jolliff. One would have been motivated to make such a combination because this presents a more accurate representation of the user’s context as taught by Jolliff (see Jolliff, paragraph 0006 [“Various embodiment systems and methods are disclosed which automatically update a user's virtual world avatar to provide a more accurate representation of the user's current real world status or activity.”]).

Dependent claim 14 recites a device comprising: a network interface; non-transitory memory; and one or more processors to perform the method of dependent claim 5. Accordingly, dependent claim 14 is rejected under the same rationales used to reject dependent claim 5, which are incorporated herein.

With respect to dependent claim 20, Hickman discloses the non-transitory computer-readable medium of claim 17, wherein transmitting the two-dimensional representation includes inserting an avatar into the three-dimensional virtual environment…
	Hickman discloses inserting an avatar of the client receiving the 2D representation into the 3D virtual environment (see Hickman, paragraphs 0023 and 0053, described supra, claim 4).
…that indicates that a client of the avatar is being served the two-dimensional representation.
	However, Jolliff teaches generating a context-aware avatar of a user based on a plurality of features and determined parameters, including device settings (see Jolliff, Fig. 1; see also, Jolliff, paragraphs 0048 and 0057, described supra, claim 5). 
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Hickman and Jolliff before him at the time the invention was made, to modify the medium of Hickman to incorporate modifying the avatar to represent device settings as taught by Jolliff. One would have been motivated to make such a combination because this presents a more accurate representation of the user’s context as taught by Jolliff (see Jolliff, paragraph 0006, described supra, claim 5).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hickman, in view of U.S. Patent Application Publication No. 2008/0320503 A1, filed by Kruglick et al., on August 25, 2008, and published on December 25, 2008 (hereinafter Kruglick).

With respect to dependent claim 6, Hickman discloses the method of claim 1, as described above.
Hickman fails to expressly disclose the method wherein determining, based on the request, that the request should be served with two-dimensional data includes detecting an HTTP request.
	However, Kruglick teaches providing a plurality of listeners associated with different protocols in order to more efficiently process incoming and outgoing requests, such as by checking the transfer protocol against a list of listeners (see Kruglick, Figs. 1 and 6A-D; see also, Kruglick, paragraphs 0027-0028 [different listeners are configured to determine which applications are best suited to process incoming requests], 0034 [endpoint information includes information for associating detected applications to application pools], and 0063-0066 [describing Figs. 6A-D, in which a plurality of protocols 
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Hickman and Kruglick before him at the time the invention was made, to modify the method of Hickman to incorporate determining the best application to use based on a determined transmission protocol as taught by Kruglick. One would have been motivated to make such a combination because this increases efficiency and decreases latency or lag, as taught by Kruglick (see Kruglick, paragraph 0010 [“Conventional web servers typically incur a delay associated with such user-mode "process hops". For such web servers, which often receive thousands of requests each minute, the delays associated with process hops can diminish the efficiency of the web server. In certain configurations, the web server process may be required to share a common communication port with one or more worker processes. This too may further reduce the efficiency of the web server. In addition, there can be a reduction in the robustness of the web server in certain situations, e.g., when a worker process fails to receive/complete the request, etc.”]).

Claims 7 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hickman, in view of U.S. Patent Application Publication No. 2001/0019337 A1, filed by Kim on March 2, 2001, and published on September 6, 2001 (hereinafter Kim).

With respect to dependent claim 7, Hickman discloses the method of claim 1, as described above.
Hickman fails to expressly disclose the method wherein the two-dimensional representation includes data enabling automatic transition to the three-dimensional representation.
	However, Kim teaches a virtual environment with both 2D and 3D embodiments or areas, and includes a button within the interface to switch between 2D and 3D (see Kim, Figs. 3A-C; see also, Kim, 
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Hickman and Kim before him at the time the invention was made, to modify the method of Hickman to incorporate data for switching between 2D and 3D environments as taught by Kim. One would have been motivated to make such a combination because this permits users to interact with other users in different dimensional settings within a virtual space, as taught by Kim (see Kim, paragraph 0008 [“Accordingly, a need exits for an enhanced technique for providing a 3-D virtual environment where users can view the contents provided by the currently-connected 2-D-based web site and simultaneously communicate with others concurrently connected to the same site.”]).

Dependent claim 15 recites a device comprising: a network interface; non-transitory memory; and one or more processors to perform the method of dependent claim 7. Accordingly, dependent claim 15 is rejected under the same rationales used to reject dependent claim 7, which are incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
U.S. Patent No. 7,859,532 B2 (Generating Character Images Based Upon Display Conditions).
U.S. Patent Application Publication No. 2008/0201638 A1 (Context Avatar).
U.S. Patent Application Publication No. 2009/0037822 A1 (Context-Aware Shared Content Representations).
U.S. Patent Application Publication No. 2010/0153858 A1 (Uniform Virtual Environments).

It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached on Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC J. BYCER/

Art Unit 2173




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 10 was captioned as “Original.” Presumably this was a copy/paste error or similar. Obviously, Claim 10 was “New” when added via the Preliminary Amendment.